                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN


GABRIEL G. RAMIREZ,
                                                                           ORDER
                              Plaintiff,
       v.
                                                                         15-cv-365-wmc
SHERIFF OF DANE COUNTY, et al.,

                              Defendants.

       The court is in receipt of plaintiff’s objections to the court’s decision (dkt. #158), which are

overruled. As to objection 1, the court has allowed plaintiff to testify about his medications, so there is

no obvious need for testimony from a health care professional about the medications he was taking as

of November 12, 2014. Moreover, to the extent that his medical records reflect those prescriptions and

reasons for them, he has a method available to provide corroboration, if necessary. Finally, as noted

with respect to late-named witnesses, his request for this testimony is untimely.

       Next, the court addressed objections 2 and 4 during the final hearings and again this morning,

so these objections are overruled for the reasons stated on the record. As for objection 3, plaintiff

complains that the court has not allowed him to supplement the record while it permitted defendants

to introduce several hundred pages of plaintiff’s medical records, but the court ensured plaintiff’s access

to those same records, and it has also permitted plaintiff leeway to submit some untimely exhibits and

witnesses, including the use of some of these medical records during the damages phase of trial. Finally,

objection 5 is overruled because plaintiff has not shown that he is unable to pay the witness fee, nor

does he have the right to have the court pay that fee.

       Entered this 12th day of July, 2021.

                                      BY THE COURT:

                                      /s/

                                      WILLIAM M. CONLEY
                                      District Judge
